Exhibit TierOneCORPORATION AMENDED AND RESTATED EMPLOYMENT AGREEMENT This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement") is made and entered into as of December 17, 2008 by and between TierOne Corporation, a business corporation organized and existing under the laws of the State of Wisconsin (the "Company"), and James A. Laphen (the "Executive"). W I T N E S S E T H : WHEREAS, the Executive is currently employed as the President and Chief Operating Officer of the Company pursuant to an employment agreement between the Company and the Executive entered into as of October 1, 2002 which was amended and restated effective July 27, 2006 and amended as of December 20, 2006 (the “Company Employment Agreement”); WHEREAS, the Executive is currently employed as the President and Chief Operating Officer of TierOne Bank (the “Bank”) pursuant to an employment agreement between the Bank and the Executive entered into as of September25, 2000, as subsequently amended by resolutions of the Board of Directors of the Bank and as amended and restated effective July 27, 2006 and which is being further amended and restated as of the date hereof (the “Bank Employment Agreement”); WHEREAS, the Company desires to amend and restate the Company Employment Agreement in order to make changes to comply with Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), as well as certain other changes; WHEREAS, the Company desires to assure itself of the continued availability of the Executive's services as provided in this Agreement; and WHEREAS, the Executive is willing to serve the Company on the terms and conditions hereinafter set forth; NOW, THEREFORE, in consideration of the premises and the mutual covenants and conditions hereinafter set forth, the Company and the Executive hereby agree as follows: SECTION 1. EFFECTIVE DATE; EMPLOYMENT. This Agreement shall be effective on the date first written above (the “Effective Date”). The Company agrees to employ the Executive, and the Executive hereby agrees to such employment, during the period and upon the terms and conditions set forth in this Agreement. 1 SECTION
